3.8



        OFFICE    OF THE ATTORNEY       GENERAL   OF TEXAS

                               AUSTIN




Bonorabla T. K. l'rlmblo
Plrst A88i8tant   Stat.   &lpQSiIItQlldQnt
h8tin, TOx88

Dear Sir t




                                               while   bring tram-
                                               gular sohool burer
                                               inter-8ohool galM8.
                                              aot that a portion
                                              ent body ua8 insured
                                              01 bard   OaU8Q 8aid
                                              rlct to bo liable tar
                                               a rtudent not 80 ln-


                                             ttar or sept8mb6r8, loso,
                                             8 Department l8to rh6ther
                                              1n&Uie8 reoelvsd by 8tU-
                                                    lllng to and rrom

                         1939, OpilliOII   NO. 0-3    Va8 8Ont t0 PU.
                        y di8OU88ed thr authoritbr in thir       State
                        epondent rohool dlrtrlot oannot be held
                        uries  rU8tainad    by a 8tudont.   It 18 th6
                   partmnt    that the rule ret down in thi8 prior
                    oovbr lnjurle8 8U8taln8d while p~rtiolpating
in rootball or other athletio     wnte8t8.     Said rule wanld Ed80
apply in case8 Whar8 tha 8tud8nt wa8 lnjurmd in bing ttan8rQTrOd
to and mm    a r00tbai grrme In a regular 8ohool bU8.
          TOU inquire a80  nh8thar th inOt that   p-t Of the 8tn-
dent body W88 h8UrOd by the sohool board would rQndor the 8chool
dirtriot llabla for an injury 8U8tailWd by a 8tUdmt  llOt W lruured.
tionorableT. ii. Triable, Yagr 2


It is tha opinion of thi8 CqnirtzY3nt thht beoauaotbs 8OhoOl
di8triCt cannot be l&b18  in tort, it would make no dirrerenoe
whether or not part of the Btudent body war insured as rendrr-
ing the eahool dietflot lfkble for an infury ruatainsd by one
of   tbo   8tudent.8   not   80   in8WCd.

                                            Your8   very   t rulf